Per Curiam.

Defendant was convicted in the Hamilton County Municipal Court of child neglect, in violation of Section 2903.08, Revised Code, and the Court of Appeals affirmed that judgment.
One of the elements of the crime is paternity. Any evidence which would tend to establish or disprove paternity is relevant to the inquiry. State v. Snyder, 157 Ohio St. 15. Section 2317.47, Revised Code, makes it mandatory for the trial court, on motion, to order blood grouping tests when “it is relevant * * * to determine paternity # * *',! Defendant’s motion for the tests should have been granted.
Therefore, the judgment of the Court of Appeals is reversed and the cause is remanded to the Hamilton County Municipal Court for further proceedings.

Judgment reversed.

Leaoh, O’Neill, Schneider, Herbert, Duncan and Corrigan, JJ., concur.*
Leach, J., of the Tenth Appellate District, sitting for Matthias, J.